-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on March 1, 2022 has been entered. 
Priority
This application is a 371 of PCT/IB2017/056416 filed on 10/16/2017, which claims benefit in provisional application 62/410,023 filed on 10/19/2016. 
Claim Status
Claims 28-31, 34-36, 38, 39, 43, 44, and 47-54 are pending and examined. Claims 1-27, 32, 33, 37, 40- 42, 45, and 46 were cancelled. Claims 28, 29, 36, 38, 48-52, and 54 were amended. Previously withdrawn claims 48-50 are rejoined. 
Withdrawn Claim Objections


Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 28-31, 34-36, 38, 39, 43, 44, 47, and 51-54 are withdrawn because rejections were obviated with claim amendments. 
Withdrawn Claim Rejections —35 USC § 103
Rejections of claims 28-31, 36, 38, 39, and 43 over Mathiowitz; rejection of claim 34 over Mathiowitz and Martello; rejection of claim 47 over Mathiowitz and Zhang are withdrawn because rejections were obviated with claim amendments. Mathiowitz does not teach an elongated capsules having one or more holes located at a first side of the elongated wall. Mathiowitz teaches an elongated capsule having a hole at the rounded hemispherical end (Figure 5a-i). It would not have been obvious to the skilled artisan to modify Mathiowitz’ capsule by forming the capsule to have claimed features. 
Election/Restriction
Claims 28-31, 34-36, 38, 39, 43, 44, 47, and 51-54 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 48-50, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 3, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Aaron Raphael on March 11, 2022.
The application has been amended as follows:
In claim 48 line 3, replace “claim 29;” with --claim 29 to a user;--.
In claim 48 line 4, replace “swallowing” with --the user swallowing--.
In claim 48 lines 11-12, replace “capsule rolls along the elongated wall thereof and transitions” with --capsule transitions--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Mathiowitz. The product in claim 28, and its dependents, is not obvious over Mathiowizt because Mathiowitz does not teach a capsule having the claimed features, and it would not have been obvious to the skilled artisan to modify Mathiowitz’ capsule by placing one .     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 28-31, 34-36, 38, 39, 43, 44, and 47-54 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617